253 F.2d 680
David HOWATT and Maude O. Howatt, Appellants,v.Marion B. FOLSOM, Secretary of Health, Education, and Welfare.
No. 12386.
United States Court of Appeals Third Circuit.
Argued March 4, 1958.
Decided March 18, 1958.

Alexander Schamban, Philadelphia, Pa., for appellants.
Henry J. Morgan, Asst. U. S. Atty., Philadelphia, Pa. (Harold K. Wood, U. S. Atty., Philadelphia, Pa., on the brief), for appellee.
Before GOODRICH, McLAUGHLIN and KALODNER, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment for the defendant rendered by the District Court for the Eastern District of Pennsylvania. The action was one brought for judicial review of the final decision of the Social Security Administration which had denied old age insurance benefits and wife's insurance benefits to David Howatt and Maude O. Howatt, husband and wife. The point in controversy was whether David Howatt during a period in question was employed by his son or by a corporation. It was found that the employer was really the son although a corporation set up by him and others was the ostensible employer. The referee based his finding largely on the testimony of the two Howatts, father and son. The district court concluded that the referee's findings were supported by substantial evidence. We agree that they were and must, therefore, be upheld. Cf. Livingstone v. Folsom, 3 Cir., 1956, 234 F.2d 75, 77.


2
The judgment of the district court will be affirmed.